Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.    	Claims 1-20 are allowed
Reasons for Allowance
3.    	The most representative prior arts to Cameron Piron et al., (hereinafter Piron’728) (US 2016/0113728) and Cameron Piron et al., (hereinafter Piron’471) (US 2016/0015471) in view of Steve Mounnarat et al., (hereinafter Mounnarat) (US 2006/0187562), fail to disclose all the limitations of the amended claims reciting inter alia the; an optical assembly including at least one moveable optics wherein the actuator is controlled to: position the at least one moveable optics towards a target position using the pulley system that is controlled according to a first set of control parameters when the at least one moveable optics is outside a threshold range of the target position; and maintain the at least one moveable optics at the target position at steady state, using the pulley system that is controlled according to a second set of control parameters when the moveable optics is within the threshold range of the target position.

A subsequent art search did not produce other relevant art dated prior to the effective filing date of the application.
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
DRAMOS . KALAPODAS Primary Examiner Art Unit 2487
/DRAMOS KALAPODAS/